 1                                                                Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
     EMIL CLERMONT,                                   NO. : -cv-          -RSM
 9
                               Plaintiff,             ORDER GRANTING DEFENDANT
10
            v.                                        GOGGIN’S MOTION TO STAY
11                                                    DISCOVERY AND INITIAL
     BILL ELFO, et al.,                               DEADLINES
12
                               Defendants.
13

14          This matter comes before the Court on Defendant Colin Goggin’s motion to for a

15   protective order staying discovery and the Court’s initial deadlines. Having reviewed the

16   pleadings, the filings in support of and in opposition to the motion, and the remainder of the

17   file, it is hereby ORDERED that Defendant Colin Goggin’s Motion to Stay is GRANTED.

18   Discovery and the Court’s initial deadlines are stayed pending a decision on Defendant

19   Goggin’s motion to dismiss.

20          DATED this      day of December        , at Seattle, Washington.
21

22
                                            A
                                            RICARDO S. MARTINEZ
23                                          CHIEF UNITED STATES DISTRICT JUDGE

24
     Presented by:
25   s/Donna M. Moniz
     Donna M. Moniz, WSBA #12762
26



     ORDER GRANTING DEFENDANT GOGGIN’S MOTION TO STAY
                                                                        Johnson Graffe Keay
     DISCOVERY AND INITIAL DEADLINES – 1                                 Moniz & Wick LLP
                                                                         925 Fourth Ave., Ste. 2300
                                                                            Seattle, WA 98104
                                                                              (206) 223-4770
